Exhibit Meyler & Company LLC One Arin Park Phone: 732-671-2244 Certified Public Accountants 1715 Highway 35 & Management Consultants Middletown, NJ 07748 August 4, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Heartland, Inc. We have read the statements that we understand Heartland, Inc. will include under Item 4 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Yours truly, /s/ Meyler & Company, LLC Meyler & Company, LLC
